—In an action for a separation, the defendant wife appeals from a judgment of the Supreme Court, Nassau County (Warshawsky, J.), entered April 8, 1998, which granted the plaintiff husband a separation by reason of cruel and inhuman treatment.
Ordered that the judgment is affirmed, with costs.
It is well settled that what constitutes cruel and inhuman treatment during a marriage is a question of fact which will depend upon the circumstances of each case, and that the determination of the trial court in this regard is entitled to great deference (see, Brady v Brady, 64 NY2d 339; Hessen v Hessen, 33 NY2d 406; Soto v Soto, 216 AD2d 455). In this case the husband demonstrated through his own testimony and that of his therapist that the wife’s behavior so adversely affected his mental well-being that it became improper for him to cohabit with her (see, Meltzer v Meltzer, 255 AD2d 497; Bulger v Bulger, 88 AD2d 895). The wife’s contrary testimony that she did not engage in such behavior merely posed a credibility question which the court was entitled to resolve against her (see, Gadomski v Gadomski, 245 AD2d 579).
The wife’s remaining contentions are without merit. Accordingly, the Supreme Court properly granted the husband a judicial separation pursuant to Domestic Relations Law § 200 (1). Bracken, J. P., Santucci, McGinity and Feuerstein, JJ., concur.